

115 HR 2478 IH: Expanding Veterans’ Access to Choice Act
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2478IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Collins of Georgia (for himself, Mr. Coffman, Mr. Ryan of Ohio, Mr. Smith of Texas, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Veterans Access, Choice, and Accountability Act of 2014 to clarify the distance requirement with respect to determining the eligibility of veterans to receive hospital care and medical services from non-Department of Veterans Affairs facilities. 
1.Short titleThis Act may be cited as the Expanding Veterans’ Access to Choice Act. 2.Clarification of distance and referral requirements under the Veterans Choice Program Subsection (b)(2) of section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended— 
(1)in subparagraph (C)(ii), by striking ; or and inserting a semicolon; (2)in subparagraph (D)(ii)(II)(dd), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new subparagraph:  (E)resides within 40 miles (as calculated based on distance traveled) of a medical facility of the Department, including a community-based outpatient clinic, but— 
(i)the Secretary is unable to assign a full-time primary care physician to the veteran at any such facility within such distance; or (ii)no such facility within such distance provides the hospital care or medical treatment the veteran needs. . 
